Citation Nr: 1130457	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder and esophagitis, claimed as due to toxic gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had periods of active duty for training and inactive duty for training with the West Virginia Air National Guard from October 1979 to December 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2002 rating decision of the Baltimore, Maryland RO.  Jurisdiction of the claims file was subsequently transferred to the Huntington, West Virginia RO.  In a decision issued in May 2005, the Board denied service connection for a gastrointestinal disorder, esophagitis and a throat disorder, claimed as due to toxic gas exposure.  The appellant appealed that decision to the Court.  In December 2006, the Court issued a decision that vacated the portion of the May 2005 Board decision that denied the claim on appeal, and remanded the matter for readjudication and the issuance of a new decision.  In March 2008 and in January 2010, the Board remanded the case for additional development in accordance with the Court's decision.  In May 2011, the Veteran submitted additional argument for which her representative submitted a waiver of initial agency of original jurisdiction consideration.  See June 2011 Appellant's Post-Remand Brief.

The record reflects that the Veteran was represented by an attorney, Sean Kendall, Esq., before the Court, who has since withdrawn from this case.  The Disabled American Veterans represents the Veteran in her appeal before the Board.

As was noted above, Veteran had also initiated an appeal of the denial of service connection for a throat disorder, claimed as due to toxic gas exposure.  A June 2009 rating decision granted service connection for vocal cord dysfunction to include chronic persistent hoarseness.  Consequently, that matter is not before the Board.


FINDING OF FACT

The Veteran's current gastrointestinal disorder and esophagitis were not manifested during active duty for training and a preponderance of the evidence is against a finding that such disabilities were related to her active duty for training, to include as due to toxic gas exposure therein.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder or esophagitis, to include as due to toxic gas exposure during active duty for training, is not warranted.  38 U.S.C.A. §§ 101(21), 1131, 5107 (West 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  A June 2002 letter, as well as April 2008 and March 2010 letters, explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The April 2008 and March 2010 letters also informed her of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with her claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  The RO previously arranged for VA examinations in July 2002 and in December 2004.  In the Court's December 2006 Order, it was held that the December 2004 VA examination was inadequate as the examiner did not include any specific discussion regarding the other medical opinions in the record and did not address the Veteran's diagnoses of reflux, gastritis, and esophagitis.  Pursuant to the Court's instructions, in March 2008, the Board remanded the Veteran's claim so that she could be afforded another VA examination that addressed the Court-noted deficiencies.  The Veteran was examined in May 2009; as will be discussed in greater detail below, that examination is adequate.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran contends she currently suffers from a gastrointestinal disorder and esophagitis as a result of her exposure to a toxic gas during active duty for training in March 1981.  She has established service-connection for a throat disability based on the same incident.

The Veteran's STRs include a November 1977 private medical report from Jefferson Memorial Hospital (which predates her National Guard service) and notes that an upper gastrointestinal (GI) series showed that her esophagus and stomach were normal.  There was a rather marked pylorospasm present and the duodenal bulb never filled out well.  There was also a suggestion of a fleck in the proximal third of the duodenal bulb near its loser border.  Active duodenal ulcer was diagnosed.  A July 1979 notation on the same medical record states that the Veteran's duodenal ulcer showed no evidence of bleeding and had responded to treatment.  

The Veteran's STRs also include a March 1981 (during active duty for training) clinical report showing that the Veteran was "12 [hours] post chloroacetophenone (tear gas) exposure, [with] mild laryngospasm and chest tightness," and had an associated dry cough.  A chest X-ray was negative for infiltrates or congestion.  Her blood gases on admission were PO2 at 109, pH at 7.41, PCO2 at 34, and HCO3 at 21.7; the physician reported that these findings were within normal limits.  It was noted that the Veteran was two weeks status post intubation for general anesthesia she had been given during a laparoscopic tubal ligation.  An ear, nose, and throat consultation showed no nodules or granulomas.  Mild atonia was noted, as was a one millimeter glottic chink posteriorly.  The diagnosis was status post chloroacetophenone exposure with mild laryngospasm, and a glottic chink, otherwise within normal limits.  The Veteran was discharged to duty with her chest clear to auscultation and percussion, and was instructed to refrain from gas exposure and to attempt to stop smoking cigarettes (a February 1980 STR notes that she smoked approximately one pack of cigarettes daily).  Subsequent STRs are silent for any complaints, findings, treatment, or diagnosis of residual symptoms related to the March 1981 tear gas exposure.

The earliest postservice medical record is a December 1990 report from The Alexandria Hospital showing a diagnosis of acute chest pain after the Veteran complained of the same.  Other than reports of cardiovascular diagnostic tests performed after she was admitted to the facility, the remainder of the records are negative for other clinical findings, and are silent for any reference to her service.  

April 1994 to January 1998 treatment records from City Hospital show that in April 1994, the Veteran underwent a thyroid scan due to complaints of lumps in the throat; it was normal.  

July 1998 to June 2000 treatment records from Jefferson Memorial Hospital show that in July 1998, the Veteran complained of losing her voice, and of a cough that made her feel as though she were choking.  An examination revealed that her lungs were clear to auscultation; there were no signs of respiratory distress.  Acute laryngitis was diagnosed and she was advised to rest her voice and stop smoking.  In June 2000, hypertension, viral pneumonitis, and new onset diabetes, were diagnosed.

In a July 2002 letter, the Veteran's mother reported that, prior to service, the Veteran had no problems related to her esophagus and had no problems eating or swallowing, but that she had been suffering from throat problems (sometimes severe) and ear disorders since her exposure to tear gas in service.  She also reported that the Veteran had been "in and out of emergency rooms with choking and swallowing since 1981."

On July 2002 VA examination, the Veteran reported that she was exposed to "mustard gas" while training in service, and that she had felt some swelling in her throat a few hours after the exposure.  She had multiple complaints of "disease going down the esophagus, stomach, and also blood in her stools . . . ."  She reported that during at least one daily meal she feels a spasm behind the upper part of her chest, where food would stay as she was unable to swallow it further down, and also complained of occasional nasal congestion and of pain in the upper part of the chest that radiated to her back.  The examiner noted that the appellant smoked half a pack of cigarettes daily, and had to talk a lot because she was a telephone travel salesperson. Examination revealed no nasal obstruction; and no tenderness or purulent discharge was seen.  There was no stenosis of the larynx.  There were no lesions in the oral cavity or oropharynx.  Indirect laryngoscopy showed mild mucosal hypertrophy in the larynx, and hypopharynx.  There were no obvious scars or burns in the oral cavity, oropharynx, larynx, or hypopharynx "due to mustard gas described in the history."  The diagnoses were dryness in the nose causing small crusts; mild changes in the mucosa of the pharynx and larynx, commonly seen in smokers and/or phone salesmen.

In August 2002, the Veteran was referred for an upper GI endoscopy due to indications of dysphagia.  The endoscopy revealed a few dispersed non-bleeding erosions in the gastric antrum.  There were no stigmata of recent bleeding.  The duodenum was normal.  Biopsies were also taken, and in a September 2002 letter the physician who performed the endoscopy reported that the biopsies were benign, that there was no evidence of bacteria that could cause ulcer disease, and that there was no evidence of any toxic damage to the esophagus.  There were some mild changes consistent with reflux.

In an April 2003 letter, the Veteran's private physician, Dr. W.M. noted that he had been treating the Veteran since October 2003, and that she carried a diagnosis of congestive heart failure with bilateral pleural fluid, and ejection fraction of 40 percent.  Dr. W.M. also noted that an August 2002 private endoscopy had been notable for showing non-specific gastritis, and stated, "I can't account for congestive heart failure and gastritis to exposure to tear gas in 1981."  In an August 2003 letter, Dr. W.M. stated:

[The Veteran] is under my care for acid reflux disease with gastritis and congestive heart failure; she also had a 4 vessel coronary art[ery] bypass graft [in] May [2003].  She is now disabled and "likely there is a 'possibility' that both of her conditions were caused by exposure to tear gas and herbicide in 1981 while on active duty in Panama."

In a September 2003 letter, Dr. W.M. provided an addendum to his August 2003 letter, and stated, "[t]he only reason I cannot be more certain of the possibility of [the Veteran's] conditions of heart disease and gastritis and their cause is that I was not her treating physician [in 1981]."  In a separate letter, also dated in September 2003, he indicated that he had now reviewed the Veteran's March 1981 STR that documented her exposure to tear gas and her resulting symptoms and treatment, and stated:

I . . . need to clarify that when I say that most likely possible that by reading [the appellant's] military active duty report of being admitted to the emergency room the day of exposure to this deadly gas exercise has explained a lot of her medical problems of gastritis an [sic] esophagitis and has lead [sic] into her congestive heart failure and yes my opinion is service connection is a possibility.

An October 2003 private thyroid sonogram from Jefferson Memorial Hospital showed an enlarged thyroid with nodule, and a differential diagnosis of multinodular goiter.  The report was silent for any reference to the Veteran's service.

At the March 2004 Central Office hearing, the appellant reiterated her contention that service connection was warranted for a gastrointestinal disorder and for esophagitis due to exposure to tear gas during service.  She testified that her unit was on field maneuvers when they underwent a gas-exposure exercise to determine how quickly they could place a gas mask on their face.  She explained that she attempted to "mask" when the gas was released, but missed her mouth and "breathed a bunch of it in."  Fellow servicemen immediately rushed to her aid, but apparently they accidentally pulled the mask off her head entirely.  She pushed her comrades away and managed to get her mask on properly, but not before she "swallowed a bunch of it."  She testified that she suffered from gagging and mucus discharge immediately after the exposure and vomited once.  She reported that current residual symptoms of the gas exposure included an enlarged thyroid, gastrointestinal reflux (which she claimed has caused her heart to weaken), and frequent loss of her voice.

On December 2004 VA examination, the examiner reviewed the Veteran's claims folder in conjunction with the examination, and summarized in detail the March 1981 STR that documented the Veteran's exposure to tear gas.  The Veteran reported that since her exposure to tear gas in service, she has suffered from enlargement of the thyroid and stomach problems, which include reflux symptoms, bloating, and nausea.  On review of the Veteran's history, the examiner noted that she reported being hospitalized for pneumonia in 2000.  In August 2002, she underwent an upper endoscopy that revealed nonbleeding erosive gastropathy and a normal duodenum.  A March 2003 echocardiogram showed congestive heart failure and pleural effusion, and left ventricular function that was reduced to 40 percent ejection fraction.  There was also mild pulmonary hypertension.  In May 2003, she underwent a 4 vessel coronary artery bypass graft for coronary heart disease, and in October 2003 she was found to have an enlarged thyroid with nodules, with a differential diagnosis of a multinodular goiter.  It was further noted that the Veteran's surgical history included a cholecystectomy in 2000, and an endarterectomy with stents of the left carotid artery in mid-2003.  The examiner noted that the Veteran had a smoking history of approximately 10 cigarettes daily for 20 years, but stopped smoking three years prior to the examination.  The Veteran reported that she worked in construction for the first eight years after her separation from service, then worked as a computer operator, and then as a travel agent until approximately two years prior to the examination, when she stopped working due to her heart condition.  She complained of feeling nauseous daily, but denied vomiting, hematemesis, and melena.  Prevacid relieved most of her reflux, but she discontinued that medication approximately one year earlier due to finances.  She noted a worsening of reflux symptoms without Prevacid.  She reported diarrhea approximately six times daily.  Although she denied weight loss and definite abdominal pain, she stated that she constantly had a "raw" feeling in her stomach.

Examination revealed that the Veteran was in no acute distress, and had no respiratory difficulty at rest.  There was no neck vein distention, and the thyroid was slightly palpable, but symmetrical and nontender.  An abdomen examination revealed tenderness on the right lower quadrant, but with no rebound or guarding.  There was no palpable liver edge.  Bowel sounds were active, and no masses were palpable.  A GI series showed that the esophagus filled well, and no strictures were identified.  A sliding hiatal hernia was noted at the gastroesophageal junction. No significant reflux disease was identified, and there were no definite ulcer deformities.  There was no evidence of gastric outlet obstruction.  The diagnosis was "history of exposure to chloroacetophenone (teargas), remote with no residuals," and coronary artery disease, status post CABG, NYHA II with ejection fraction of 40 percent.  The examiner stated:

From [the Veteran's] story she was exposed to teargas at such a short time following which she was attended to by her comrades immediately.  She has [a] paucity of medical problems since that period until 2002 when she started to require frequent medical care for her heart as well as her stomach condition.  The [Veteran] also was documented to have an active duodenal ulcer which responded readily to treatment in 1977 prior to her enlistment.  It is felt that the hiatal hernia found on X-ray studies with no reflux is not related to her injury from teargas or from her active military service.

February 2007 treatment records from Dr. M.H., a private endocrinologist, show that the Veteran was seen for a multinodular goiter.  In a letter addressed to the Veteran's treating physician, Dr. M.H. stated that the Veteran reported being exposed to different chemicals while in service.  She had an evaluation and per the Veteran was found to have a spot on her thyroid gland before being separated from service.  She felt that her thyroid gland had been enlarging over the years.  She also reported exposure to radiation, and complained of dysphagia, hoarseness, pain on swallowing, and many other symptoms.  After diagnostic testing and a physical examination, it was Dr. M.H.'s impression that the Veteran had a, "Multinodular goiter with a dominant nodule on the left lower lobe, which she reports to be enlarging, diagnosed at least in 1982 in a patient who was in the military and she claims that she has had chemical exposure and possible radiation exposure.  Rule out thyroid carcinoma."

In a September 2007 letter Dr. V.M.W., a private physician, reported that the Veteran had presented for a determination as to whether her exposure to tear gas and other chemicals in a "deadly gas exercise" in the Air National Guard had contributed to her current disease, and noted that she had reviewed the Veteran's March 1981 STR that documented the Veteran's exposure to tear gas, as well as other items from the Veteran's claims file (including the May 2004 Central Office hearing transcript, lay statements from the Veteran and her mother, Dr. W.M.'s September 2003 medical opinion, and a scientific article provided by the Veteran).  Based on the foregoing, and in particular the scientific literature reviewed, Dr. V.M.W. opined that "all [the Veteran's] claims throat, gastritis, neuritis, all organs is most likely to be from [t]his tear gas exposure and will persist[.]"

In an April 2008 letter Dr. S.A.Z., a private physician, stated that the Veteran suffered from chronic reflux syndrome with heart burn and indigestion and had been given a diagnosis of GERD and esophagitis.  He then noted that she had been previously exposed to tear gas and mustard gas and a few others while in service, and opined that her "symptoms very much contribute to the above exposure."

Private treatment records from Dr. R.B. show that in February 2009, the Veteran underwent an ultrasound of the abdomen.  The impression was cholecystectomy without biliary ductal dilation, hepatosplenomegaly, and fatty liver infiltration.  In May 2009, she underwent an EGD with biopsy; it showed a normal esophagus, food that was retained in the body of the stomach, erythema in the body and the antrum of the stomach, and a normal duodenum.  A second EGD with biopsy, also in May 2009, revealed an irregular Z-line, a few erosions in the antrum, and erythema in the bulb of the duodenum.  In July 2009, a gastric emptying study showed that she had delayed gastric emptying.  These treatment records are silent for any reference to her service.

On May 2009 VA examination, the Veteran reported exposure to toxic gas during active duty for training and of continual illness since that event.  Examination of the Veteran revealed no signs of significant weight loss or malnutrition; her overall general health was fair.  Diagnostic testing (a barium swallow and upper GI series) revealed a normal esophagus, stomach and duodenum.  The examiner also reviewed the Veteran's entire claims file (to include the various medical opinions of record) and several scientific/medical articles (for which citations are provided in the report).  Based upon the foregoing, the examiner opined that the Veteran's vocal cord dysfunction and chronic persistent hoarseness were due to her exposure to toxic gas in service, and that her gastrointestinal disorder (variously diagnosed as hiatal hernia, GERD, and gastritis) and esophagitis were not related to her exposure to toxic gases in service.  The examiner explained that there was no evidence of oropharyngeal or esophageal scarring or stricture, and noted that May 2009 barium swallow and upper GI series studies had revealed the Veteran's esophagus, stomach and duodenum to be normal.  The examiner also stated that the Veteran's hiatal hernia was not caused by her exposure to toxic gases in service, and noted that it was diagnosed in 2004.  He pointed out that according to medical literature, 50 to 94 percent of patients with GERD have a hiatal hernia, as the main clinical implication is the propensity to develop GERD.  The examiner further noted that according to medical literature, toxic gases can cause severe gastroenteritis with perforation.  A review of the Veteran's STRs and postservice records did not support a finding of "severe gastroenteritis with perforation," and therefore, it was his opinion that her gastritis was not related to her exposure to toxic gases in service.  In essence, it was the examiner's opinion that the Veteran did not currently suffer from any residuals as a result of her toxic gas exposure in service.  Regarding the differing opinions by Dr.W.M. and Dr. V.M.W., it was the examiner's opinion that they had not taken into consideration the findings reported during the Veteran's March 1981 treatment record.  As described above, he could not find any definitive evidence that exposure to toxic gases more than 20 years ago had resulted in gastritis and esophagitis.  

The Veteran has also submitted an Internet article entitled, "Tear Gas - Harassing Agent or Toxic Chemical Weapon?" that generally discusses the use of tear gas as a weapon, and provides commentary on pathological disorders that are associated with exposure to tear gas.  The article states that tear gases are capable of a number of immediately perceived effects, including irritation of the eyes, irritation of the mucous membranes, irritation of the throat and stomach, and irritation of the skin.  It also notes that military studies have shown that, in most cases, removal from exposure to tear gas results in fairly rapid recovery with cessation of all symptoms within minutes, but that inhalation toxicology studies at high levels of tear gas exposure have been shown to cause chemical pneumonitis and fatal pulmonary edema.  Oral toxicology studies have noted the tear gas's ability to cause severe gastroenteritis with perforation.

The Veteran's SSA records include a December 2005 SSA decision awarding her disability benefits from March 2003 based on disabilities including: obstructive coronary artery disease with ischemic cardiomyopathy, cerebral vascular disease, hypertension, diabetes mellitus with peripheral neuropathy, and lumbar disc herniation.  

In May 2011 written argument, the Veteran noted that Dr. V.M.W. and Dr. W.M. had previously provided favorable opinions on her behalf, associating her current complaints with her exposure to toxic gases in service, and stated that her current physician, Dr. R.B. had also told her that her "esaphagus [sic] and stomach and digestive system could not and did not come from any lifestyle of livings but only from gas or chemical or herbacides [sic]."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has a gastrointestinal disorder and esophagitis.  Her STRs show that in March 1981, while participating in an ACDUTRA exercise, she was exposed to tear gas.  What she must still show to establish service connection for a gastrointestinal disorder and esophagitis is that such disabilities are related to her service, to include as due to exposure to toxic gases therein.  The preponderance of the evidence is against a finding that there is a nexus between the current gastrointestinal disorder and esophagitis and the Veteran's service.

Significantly, the Veteran's STRs, including the March 1981 STR that documented her exposure to tear gas while on active duty, are silent for any complaints, findings, treatment, or diagnosis related to a gastrointestinal disorder or esophagitis.  Consequently, service connection for a gastrointestinal disorder or esophagitis on the basis that either became manifest in service and persisted, is not warranted.

The record includes both medical evidence that tends to support the Veteran's claim of service connection for a gastrointestinal disorder and esophagitis and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The evidence that tends to support the Veteran's claims consists of the medical opinions from Dr. W.M., Dr. V.M.W., and Dr. S.A.Z.  In August 2003, Dr. W.M. stated he could not account for the Veteran's congestive heart failure and gastritis being related to her tear gas exposure in 1981.  In August 2003, he stated there was a "possibility" that her acid reflux disease with gastritis and congestive heart failure were caused by exposure to tear gas and herbicides in 1981.  And in September 2003, he stated that based upon his review of the March 1981 STR documenting the Veteran's tear gas exposure and resulting symptoms and treatment, he felt it explained a lot of her medical problems, including gastritis, esophagitis, and congestive heart failure, and therefore it was his opinion that service connection is a "possibility."  The Board notes, however, that these opinions are phrased in speculative terms, and that the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, although Dr. W.M. noted in September 2003 that he had reviewed the Veteran's March 1981 STR, and found that it explained a lot of the Veteran's current medical problems, he did not identify or explain how the findings reported in that treatment record correlated to her current complaints.  Notably, other than some throat (larynx) and chest complaints (for which the Veteran is now service-connected), the March 1981 STR is silent for any gastrointestinal or esophagus complaints.  

In September 2007, Dr. V.M..W. opined that all of the Veteran's throat, gastritis, neuritis, and organ problems were related to her gas exposure while on active duty for training.  This opinion was based primarily on her review of the medical literature presented by the Veteran.  However, she does not discuss the article's finding that when an individual is removed from tear gas exposure, he will recover rapidly with cessation of all symptoms with minutes, and that it is only inhalation of toxic gases at high levels or oral exposure that will result in more serious medical problems, like chemical pneumonitis, fatal pulmonary edema, and gastroenteritis with perforation.  Significantly, from the Veteran's March 1981 STR, it is not shown that she suffered from any major symptoms.  In fact, the March 1981 STR notes that apart from some mild laryngospasm, chest tightness, and dry cough, her chest X-rays were negative for infiltrates of congestion, her blood gases were within normal limits, and an ear, nose, and throat consultation showed no nodules or granulomas.  Like Dr. W.M., although Dr. V.M.W. states she reviewed the March 1981 STR and found that it supportive of a finding that the Veteran's current complaints are related to her toxic gas exposure in service, she does not identify or explain how it supports such a finding.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion"); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).
As for Dr. S.A.Z.'s April 2008 opinion that the Veteran's GERD and esophagitis symptoms are related to her exposure to toxic gases in service, the Board notes that it is completely unsupported by any explanation of rationale.  In Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See also Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, there is no indication that Dr. S.A.Z.'s opinion was rendered following a review of pertinent records, to include the Veteran's STRs, her postservice treatment records, medical literature, and/or the other medical opinions already of record.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider "was informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  See also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

The Board also notes that in May 2011 written argument, the Veteran reported that her current physician, Dr. R.B. had told her that her esophagus and digestive problems could only have come from exposure to toxic gases.  However, Dr. R.B.'s treatment records are silent for such an opinion, and the Court has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical (and competent) evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In contrast, the May 2009 VA examiner reviewed the Veteran's entire claims file, including her STRs, postservice treatment records, the various medical opinions of record; gave consideration to the arguments presented by the Veteran; reviewed various scientific/medical literature (and provided citations in the examination report); and provided an explanation for the rational of all her opinions.  Specifically, the May 2009 VA examiner opined that the Veteran did not currently suffer from any residuals as a result of her toxic gas exposure, and that her gastrointestinal disorder (hiatal hernia, GERD, gastritis) and esophagitis were not related to her service.  She then explained that the basis for her opinion was that there was no evidence of gastroenteritis with perforation, or of oropharyngeal or esophageal scarring or stricture.  She also noted that May 2009 barium swallow and upper GI series studies had revealed that the Veteran's esophagus, stomach, and duodenum were normal.  

The May 2009 VA examiner's conclusions are also supported by the July 2002 VA examination when no obvious scars or burns in the oral cavity, oropharynx, larynx, or hypopharynx due to toxic gases were found, and the December 2004 VA examination when examination was essentially within normal limits and no residuals from toxic gas exposure were found.  They are also supported by the Veteran's postservice treatment records, which show that in August and September 2002, the Veteran underwent an upper GI endoscopy with biopsies that revealed a normal duodenum with no evidence of bacteria that could cause ulcer disease and no evidence of toxic damage to the esophagus.  In May 2009, an EGD with biopsy also revealed a normal esophagus.  To the extent that the test showed gastrointestinal problems (such as delayed gastric emptying and erythema in the bulb of the duodenum), the Board notes that these records are silent for any reference to the Veteran's service.  

Finally, the May 2009 VA examiner also reviewed the favorable opinions from Dr. W.M. and Dr. V.M.W. and reconciled such opinions by explaining that she did not think their opinions took into consideration the findings reported in the Veteran's March 1981 STR [a deficiency already discussed, above.]  She also cited to various medical/scientific articles to support her opinions.  Given that the May 2009 VA examiner is a physician, and is thus qualified to offer an opinion in this matter, and also because her opinion is based on a complete knowledge of the Veteran's entire medical history, includes rationale, and cites to clinical data that support the conclusions reached, the Board finds that it has more probative value than the opinions provided by Drs. W.M., V.M.W., and Z.A.S.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board notes that the Veteran has provided testimony both from herself and her mother that she has suffered from gastrointestinal and esophageal symptoms continuously since 1981.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  As was explained above, however, there is no evidence that the Veteran experienced gastrointestinal and esophageal symptoms in service, and the earliest record of postservice medical treatment was not until December 1990 when she was treated for acute chest pain (and not gastrointestinal and esophageal symptoms).  In fact, the Veteran was not treated for symptomatology related to her current claim until April 1994 when a thyroid scan showed that her thyroid was normal.  While the United States Court of Appeals for the Federal Circuit has held that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, it has also held that the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Veteran's mother reported that the Veteran had been "in and out of emergency rooms with choking and swallowing since 1981"; however, the postservice treatment records (identified by the Veteran as pertinent for association with her claims file) do not support this allegation (there is no documentation of recurring emergency rooms visits for such complaints; the Veteran has not identified such treatment "since 1981").  Likewise, the Veteran's assertions to Dr. W.M. (as documented in his September 2003 letter) that she was told she had a spot on her esophagus in service, and that it had been causing her trouble ever since, is unsubstantiated by the record.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Notably, a spot on one's esophagus is not a symptom capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For these reasons, the Board finds that the lay statements by the Veteran and her mother as to continuity of symptoms of gastrointestinal and esophageal problems since service to be self-serving (compensation-driven) and not credible.

As for the Veteran's statements relating her current gastrointestinal disorder and esophagitis to the tear gas exposure she experienced while on active duty for training, it is beyond her competence as a layperson to opine that her claimed disabilities are related to such an event in service.  The question to be answered in this case requires medical expertise and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In conclusion, the preponderance of evidence is against the Veteran's claim of service connection for a gastrointestinal disorder and esophagitis.  The benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Service connection for gastrointestinal disorder and esophagitis, claimed as due to toxic gas exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


